ACCEPTED
                                                                                       01-14-00618-CR
                                                                              FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  1/27/2015 8:39:58 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK


                          NOS. 01-14-00618-CR
                               01-14-00619-CR
                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                 1/27/2015 8:39:58 AM
                     IN THE COURT OFAPPEALS                      CHRISTOPHER A. PRINE
                                                                         Clerk
                           FOR THE FIRST
                    JUDICIAL DISTRICT OF TEXAS
                          HOUSTON, TEXAS




                       DENNIS STEELE, Appellant

                                    vs.

                    THE STATE OF TEXAS, Appellee



              On Appeal from the 56tr' Judicial District Court
                         Galveston County, Texas
              Trial Court Cause Nos. 13CR3049 & 13CR3050


 APPELLANT'S THIRD MOTION FOR EXTENSION OFTIME TO FILE
                         BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW DENNIS STEELE, Appellant, and files this, his third

Motion to Extend Time to File Appellant's Brief. Appellant's brief is due on

January 28, 2015. Appellant's counsel requests an additional thimy (30) day

extension to February 27,2015, for good cause and wouid show the Court       as


follows
                                                     I

            Counsel approaches the Court in this matter with greal respect and out             of

necessity. Counsel for Appellant has worked diligently to finish the brief in this

tnatter despite preparing for trial in other causes and battling illnesses of his own

as   well   as   that of his family rnembers. Specifically, Counsel is set for jury trial,

along with lead attomey Neal Davis III, before the I lonorable Judge Melinda

Ilarmon of the United States District Courl for the Southem District of Texas

beginning Tuesday, January 27,2015.In these cases, that defendant has been indicted

for conspiracy to possess with intent to deliver cocaine and marijuana. 'l'hese cases

are not only set for       trial but have been called to trial on this date, and both the

undersigned and lead counsel are ready for trial. Further describing the undersigned's

involvement in these federal cases, counsel also represents that defendant in state

cout1, where she is under indictment for the felony oflense ofpossession               of

rnarijuana.      All of   these cases arise out   ofthe same series ofincidents. These      cases

involve an overwhelming amount ofevidence and nurnerous superseding

indictmcnts

            For these reasons, Counsel is not yet finished with the briefin this rnatter and

very respectfully requests an additional extension 1o file his brief Finally, this

tnolion is nade in the interest ofjustice and            no1   for the purposes ofdelay.




                                                     2
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the court

grant this motion and extend the tirne for filing his brief for an additional thirty

(30) days to Fcbruary 27.2015.




                                                    Respectfully submitted,




                                                    D    IELLAZARINE
                                                    Texas Bar No. 24073197
                                                    440 Louisiana Street, Suite 200
                                                    Houston, Texas 71002
                                                    (7t3) 224-4000
                                                    (7t3) 224-2815 FAX




                            CERTIFICATE OF SERVICE


       I   hereby certiry that a true and conect copy of the foregoing Motion was

delivered to the Coufi ofAppeals, rvith a copy being faxed to the Assistant District

Attorney in this cause on this, the Z   Z   day of January, 201   5




                                                    DANIELLAZARINE




                                             3
STATE OFTEXAS                      s
                                   $
COUNTY OFHARRIS                    s

       On this day personally appeared DANIEL LAZARINE, who stated under

oath as follows:

       "My name is DANIEL LAZARINE. I am the attorney of record for the

Appellant in this cause. I have read the foregoing Motion for an Extension of Time

to File Appellant's Brief, and swear that the matters contained in such motion are

true and correct."




                                                        IELLAZ       E


                                                                   n,.l'L
       SWORN TO AND SUBSCRIBED before rne on this                the/'s- day of
January, 2015, to which witness my hand and seal   of



                   RichudR. Brancr
        rffit      CrFfiitlion Erplne
                     06- 18-20I 7
                                         N TARY PUBLIC INAND FOR
                                             THE STATE OFTEXAS




                                         4
                          IN THE COURT OFAPPEALS
                    lst SUPREME JUDICIAL DISTRICT OF TEXAS
                                 I{OUSTON, TEXAS

DENNIS STEELE                                   s
         Appellant                              s
                                                $    NOS. 01-14-00618-CR
                                                $         01-14-00619-CR
vs.                                             $
                                                $   TRIAL COURT NUMBERS
THE STATE OFTEXAS,                              $        13CR3049 & 13CR30s0
               Appellee                         s

                                       ORDER


       On this day calne on to be heard Appellant's Motion for Extension of Time

within which to File Appellant's Brief,

       It is the opinion of this Court that the Motion to Extend Time to File
Appellant's Brief should be and is hereby GRANTED, and             it is therefore
ORDERED, ADJUDGED and DECREED that the Appellant's Brief is due to be

filed in this Court on      day   of                       ,2015

       SIGNED on this the                 day   of_,2015.



                                                    JUDGE PRESIDING




                                          5